DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-30 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
finding the cementation exponent of the formation for each depth of interest in the formation;
finding a formation factor for each depth of interest in the formation from said cementation exponent at each depth of interest in the formation;
determining a permeability value for each depth of interest in the formation from the formation factor for each depth of interest in the formation;
presenting said permeability value for each depth of interest in the formation as a log.

	Claims 2-26 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 27, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
finding the cementation exponent of the formation for each depth of interest in the formation;
finding a formation factor for each depth of interest in the formation from said cementation exponent at each depth of interest in the formation;
determining a permeability value for each depth of interest in the formation from the formation factor for each depth of interest in the formation;
presenting said permeability value for each depth of interest in the formation as a log.

	Claims 28-30 are allowed due to the fact that they further limit and depend on claim 27.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Xie (Patent No.: US 8,027,794) teaches a “multiphase mixture flowing in a pipe using probes with different sensitivity depths. By generating annular flow of the multiphase mixture in the pipe, the probes may be contacted with the liquid phase of the mixture flowing on an inner-wall of the pipe and apparent permittivities of the annular flow measured by the probes. These measured permittivities may be processed to determine liquid fraction of the annular flow and water-in-liquid ratio of the liquid phase of the annular flow” (Abstract).
b)	RAMAKRISHNAN (Pub. No.: US 2016/0040531) teaches “A formation is characterized by generating a model of the formation that characterizes the formation in a manner consistent with all measurements, thereby permitting a computation or prediction of how the formation will respond to disturbances or stimuli such as fluid injection for production, carbon-dioxide injection for sequestration, current injection, etc. The formation is described with a fundamental set of microscopic parameters such that quantities relevant to petrophysical response at a continuum or macroscopic level can be derived from them. Values for various formation parameters are determined, as are values for various field variables” (Abstract).
c)	Freed (Pub. No.: US 2016/0097876) teaches “a dielectric dispersion modelbased on the geometrical and electrochemical effects that affect dielectric dispersion in fluid-saturated rocks and other porous formation with formation data and measurements to obtain further formation characteristics. A workflow involves using multi-frequency dielectric measurements of the dielectric constant and the conductivity of the formation for reservoir evaluation. The workflow also involves determining formation 

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that the measurement and probability techniques already exist.






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867